MEMORANDUM ***
Leonardo Buen Bacaray and Lourdes Villanueva Bacaray, natives and citizens of the Philippines, petition for review of the Board of Immigration Appeals’ (“BIA”) decision affirming an Immigration Judge’s (“IJ”) order denying their application for asylum and withholding of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence and will uphold the IJ and BIA’s decisions unless the evidence compels a contrary conclusion. See Malhi v. INS, 336 F.3d 989, 992-93 (9th Cir.2003).
Substantial evidence supports the IJ’s finding that petitioners failed to demonstrate eligibility for asylum based on past persecution or a well-founded fear of future persecution because they failed to show any evidence that the attackers were motivated by any enumerated ground. See INS v. Elias-Zacarias, 502 U.S. 478, 483-84, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). Petitioners’ contention that the BIA failed to consider evidence presented at their first hearing is not supported by the record.
Because petitioners did not establish that they were eligible for asylum, it follows that they did not satisfy the more stringent standard for withholding of removal. See Al-Saher v. INS, 268 F.3d 1143,1146 (9th Cir.2001).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provid*556ed by 9th Cir. R. 36-3.